    Case 2:20-cv-00732-SPC-MRM Document 6 Filed 10/27/20 Page 1 of 4 PageID 36




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

TRAVIS BERNARDO KNOWLES,

             Petitioner,

v.
                                                       Case No.: 2:20-cv-732-FtM-38MRM

IMMIGRATION & CUSTOMS
ENFORCEMENT (ICE),

               Respondent.
                                              /

                                 OPINION AND ORDER1

         Pending before the Court is Petitioner Travis Bernardo Knowles’ Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2241 filed September 24, 2020. (Doc. 1,

Petition). Respondent responds to the Petition and asks the Court to dismiss the

Petition as moot because Petitioner has been deported. (Doc. 4). The Court finds

this matter ripe for review on the record here.

         Read liberally, Petitioner, a native and citizen of Bahamas, challenges his

continued detention by United States Immigration and Customs Enforcement

(ICE) pending deportation as unconstitutional under Zadvydas v. Davis2 because


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
2 In Zadvydas v. Davis, 533 U.S. 678 (2001), the Supreme Court held the United States may not

indefinitely detain aliens under an order of deportation. To justify detention of aliens for a period
of longer than six months, the government has to show removal in the foreseeable future or special
circumstances.
Case 2:20-cv-00732-SPC-MRM Document 6 Filed 10/27/20 Page 2 of 4 PageID 37




he had been detained over 180 days. See generally Doc.1. ICE took Petitioner into

custody on June 28, 2019.       (Doc. 4-2). On October 6, 2020, ICE removed

Petitioner from the United States. (Doc. 4-1 at 2).

      The Court finds this action must be dismissed as moot. “[A] case is moot

when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1335–36 (11th Cir.

2001) (internal punctuation omitted). “If events that occur subsequent to the filing

of a lawsuit or an appeal deprive the court of the ability to give the plaintiff or

appellant meaningful relief, then the case is moot and must be dismissed.” Id. at

1336. Release alone does not automatically moot a petitioner’s claim. A petition

may continue to present a live controversy after the petitioner’s release or

deportation when there is some remaining “collateral consequence” that may be

redressed by success on the petition. Spencer v. Kemna, 523 U.S. 1, 7-8 (1998)

(“Once the convict’s sentence has expired, however, some concrete and continuing

injury other than the now-ended incarceration or parole—some ‘collateral

consequence’ of the conviction—must exist if the suit is to be maintained.”); Lopez

v. Gonzales, 549 U.S. 47, 52 n.2 (2006) (case not mooted by petitioner’s

deportation because the petitioner could still benefit by pursuing his application

for cancellation of removal).    And an exception to the mootness doctrine also

applies when: (1) the challenged action is too short in duration to be litigated

before its cessation or expiration; and (2) there is a reasonable expectation that the




                                          2
Case 2:20-cv-00732-SPC-MRM Document 6 Filed 10/27/20 Page 3 of 4 PageID 38




same complaining party would face the same action again. Murphy v. Hunt, 455

U.S. 478, 482 (1982).

      In the immigration context, the Eleventh Circuit has held a habeas petition

filed by a deported alien may survive a mootness challenge if the petitioner

challenges not only his detention, but also his final order of removal. Salmeron-

Salmeron v. Spivey, 926 F.3d 1283, 1290 (11th Cir. 2019) (citing Moore v.

Ashcroft, 251 F.3d 919, 922 (11th Cir. 2001) (holding that the time bar on

readmission to the United States after applicant’s removal satisfied the injury

requirement). Here, Petitioner challenges only his continued detention by ICE.

Thus, Petitioner’s petition is moot. See Soliman v. United States ex rel. INS, 296

F.3d 1237, 1243 n.2 (11th Cir. 2002) (distinguishing Moore, and finding the

case moot, because Soliman, unlike Moore, did not challenge his final order of

removal).     Since the Court can no longer give Gomez any meaningful relief

“dismissal is required because mootness is jurisdictional.” Al Najjar, 273 F.3d at

1336, 1253.

      If Petitioner seeks issuance of certificate of appealability, the Court opines a

certificate of appealability is not warranted. Petitioner cannot make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

this substantial showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004)(quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000) ), or that “the issues presented were ‘adequate to deserve




                                          3
Case 2:20-cv-00732-SPC-MRM Document 6 Filed 10/27/20 Page 4 of 4 PageID 39




encouragement to proceed further.’ ” Miller-El v. Cockrell, 537 U.S. 322, 335-36

(2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983) ).

      Accordingly, it is now

      ORDERED:

      1.    Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is

            DISMISSED as moot.

      2.    Petitioner is denied a certificate of appealability.

      3.    The Clerk shall enter judgment, terminate any pending motions and

            deadlines and close this file.

      DONE and ORDERED in Fort Myers, Florida on October 27, 2020.




Copies: All Parties of Record




                                         4
